Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 03/22/2021.  Claims 1-9 are presented for examination and are rejected for the reasons indicated herein below.     



Drawings
2.	The drawings are objected to because in Fig. 6, each box 11 should be labeled as “protection unit” not protecttion unit. Corrected drawing sheets with a clearer version of the drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
3.	Claims 1-8 are objected to because of the following informalities: 

Claim 1, lines 6-12 recites “a detection unit, electrically coupled to the power supply device, for detecting the polarity of each output signal of the power supply device; and a control unit, electrically coupled to the detection a polarity of each of the plurality of output signals of the power supply device; and a control unit, electrically coupled to the detection unit and each of the at least two protection units; wherein if the detection unit detects that the polarity of any of the plurality of output signals is reversed, the control unit will control the protection unit corresponding to the reversed output signal to form an open circuit between the power supply device and the load device corresponding to the reverse output signal”. Appropriate correction is required.

Claim 2, lines 1-2 recites “wherein each protection unit comprises an n -type” it should be changed to “wherein each of the at least two protection units comprises an N-type”. Appropriate correction is required.

Claim 3, lines 1-2 recites “a source terminal and a drain terminal electrically coupled to the control unit” it should be changed to “[[a]] the source terminal and [[a]] the drain terminal electrically coupled to the control unit”. Appropriate correction is required.

Claim 4, line 1 recites “wherein each protection unit comprises” it should be changed to “wherein each of the at least two protection units comprises”. Appropriate correction is required.

Claim 5, lines 1-2 recites “a source terminal and a drain terminal electrically coupled to the control unit” it should be changed to “[[a]] the source terminal and [[a]] the drain terminal electrically coupled to the control unit”. Appropriate correction is required.

Claim 6, lines 1-2 recites “wherein when the detection unit detects the polarity of each output signal of the power supply device” it should be changed to “wherein when the detection unit detects the polarity of each of the plurality of output signals of the power supply device”. Appropriate correction is required.

Claim 7, recites “wherein when the detection unit detects t he polarity of each output signal of the power supply device, the detection unit outputs a detection signal corresponding to a output signal to the control unit, so that if any detection signal corresponding to the protection unit is a high level signal then the control unit will control the protection unit corresponding to the high level signal to form a short circuit between the power supply device and the load device corresponding to the high level signal. and if any detection signal corresponding to the protection unit is a high low signal then the control unit will control the protection unit corresponding to the low level signal to form an open circuit between the power supply device and the load device if the detection signal corresponding to the low level signal” it should be changed to “wherein when the detection unit detects [[t he]] the polarity of each of the plurality of output signals of the power supply device, the detection unit outputs a detection signal corresponding to a output signal to the control unit, so that if any detection signal corresponding to the protection unit is a high level signal then the control unit will control the protection unit corresponding to the high level signal to form a short circuit between the power supply device and the load device corresponding to the high level signal. and if any detection signal corresponding to the protection unit is a 

Claim 8, line 1 recites “wherein each output signal” it should be changed to “wherein each of the plurality of output signals”. Appropriate correction is required.




Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
5.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For instance;
In claim 1, lines 2-3, the limitation “at least two protection units, each protection unit is electrically coupled between a power supply device and a load device corresponding to the protection unit” is confusing. It’s unclear how many power supply devices and load devices Applicant intended to claim and which of the “at least two protection units” Applicant is referring to. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there are two protection units and at least one power supply and one load device then this limitation is taught.
In claim 1, lines 4-5, the limitation “the power supply device outputs a plurality of output signals respectively to each load device corresponding to each protection unit” is confusing. It’s unclear if the power supply outputs a plurality of output signals to each load device or if its outputting a plurality of output signals and each load device is receiving only one of those output signals. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is at least one output signal received by at least one load device then this limitation is taught.
 	In claim 1, and similarly in claims 2, 4, 6 and 7, each of the limitations “the protection unit”, “the load device” and “the output signal” is indefinite. Each of these limitations is confusing because its unclear which of them Applicant is intending to claim. Examiner suggests using first output signal, second output signal, first protection unit, second protection unit, first load device, and second load device in order to clarify each one and making it easier to refer back to them since there is plurality of each. Currently each of the above mentioned claims is confusing and need to be fixed. Therefore, these limitations should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, these limitations will be read broadly until specifically defined. Examiner’s note: As long as there are two output signals and two protection units and at least one load device then these limitations are taught.

6.	Dependent claims 3, 5, 8 and 9 inherit the deficiency of independent claim 1, thus they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reasons.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 6 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over La Rosa et al. (U.S. Pub. No. 2020/0076190 A1) in view of Luo (U.S. Pub. No. 2017/0373505 A1).

Regarding claim 1, as best understood by the examiner, La Rosa et al. (e.g. see Figs. 1-10) discloses “A reverse polarity protection device (e.g. see Fig. 1), comprising: protection unit (11), each protection unit is electrically coupled between a power supply device (Vs) and a load device (L) corresponding to the protection unit (11); the power supply device (Vs) outputs a plurality of output signals respectively to each load device (L) corresponding to each protection unit (11); a detection unit (e.g. Figs. 1 and 5A, see 12, 120, IV, RFB1, RFB0 and VF, also see the abstract), electrically coupled to the power supply device (Vs), for detecting the polarity of each output signal of the power supply device (Vs); and a control unit (122), electrically coupled to the detection unit (12, 120, IV, RFB1, RFB0 and VF) and each protection unit (11); wherein if the detection unit (12, 120, IV, RFB1, RFB0 and VF) detects that the polarity of any output signal is reverse, the control unit (122) will control the protection unit (11) corresponding to the reverse output signal to form an open circuit between the power supply device (Vs) and the load device (L) corresponding to the reverse output signal”. La Rosa et al. does not appear to explicitly disclose that there are at least two “protection units”. However, Luo, shows “two protection units (Luo, e.g. Fig. 2, see Q1 and Q2)”. Having more than one protection unit as taught by Luo in the protection device of La Rosa et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have more than one protection unit as taught by Luo in the protection device of La Rosa et al. for the purpose of safety and more protection. Also for the purpose making the device more widely usable.
Regarding claim 2, as best understood by the examiner, the combination of La Rosa et al. (e.g. see Figs. 1-10) and Luo (e.g. Figs. 1-2) discloses “wherein each protection unit comprises an n-type MOSFET (La Rosa et al., e.g. Fig. 1, see 110) having a source terminal for receiving the output signal corresponding to the protection unit, and a drain terminal and a gate terminal respectively and electrically coupled to the load device corresponding to the protection unit and the control unit (La Rosa et al., e.g. Fig. 1, see NMOSFET 110 and its connections, also see Luo, Fig. 2, see Q1 and Q2)”.

Regarding claim 3, the combination of La Rosa et al. (e.g. see Figs. 1-10) and Luo (e.g. Figs. 1-2) discloses “wherein each N-type MOSFET has a source terminal and a drain terminal electrically coupled to the control unit (La Rosa et al., e.g. Fig. 1, see NMOSFET 110 and its connections, also see Luo, Fig. 2, see Q1 and Q2)”.

Regarding claim 6, as best understood by the examiner, the combination of La Rosa et al. (e.g. see Figs. 1-10) and Luo (e.g. Figs. 1-2) discloses “wherein when the detection unit (La Rosa et al., e.g. Figs. 1 and 5A, see 12, 120, IV, RFB1, RFB0 and VF, also see the abstract) detects the polarity of each output signal of the power supply device (Vs), the detection unit outputs a detection signal corresponding to a output signal to the control unit (122), so that if any detection signal corresponding to the protection unit (La Rosa et al., e.g. Figs. 1 and 5A, see 11, also see Luo, Fig. 2, see Q1 and Q2) is a low level signal then the control unit (122) will control the protection unit (La Rosa et al., e.g. Figs. 1 and 5A, see 11, also see Luo, Fig. 2, see Q1 and Q2) corresponding to the low level signal to form a short circuit between the power supply device (Vs) and the load device (L) corresponding to the low level signal, and if any detection signal corresponding to the protection unit (La Rosa et al., e.g. Figs. 1 and 5A, see 11, also see Luo, Fig. 2, see Q1 and Q2) is a high level signal then the control unit (122) will control the protection unit (La Rosa et al., e.g. Figs. 1 and 5A, see 11, also see Luo, Fig. 2, see Q1 and Q2) corresponding to the high level signal to form an open circuit between the power supply device (Vs) and the load device (L) corresponding to the high level signal”.

Regarding claim 8, La Rosa et al. (e.g. see Figs. 1-10) discloses “wherein each output signal is a voltage signal or a current signal (e.g. see Fig. 1, the output signal is definitely either a voltage or current signal)”.

Regarding claim 9, the combination of La Rosa et al. (e.g. see Figs. 1-10) and Luo (e.g. Figs. 1-2) discloses “wherein each load device is one selected from the group consisting of an industrial computer host, a server, a data center host. a desktop computer, a notebook computer, a tablet PC, a smartphone, and a smartwatch (Luo, e.g. Figs. 1-2, see 400 and 300, also see para. 0010)”.



Claims 4-5 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over La Rosa et al. (U.S. Pub. No. 2020/0076190 A1) in view of Luo (U.S. Pub. No. 2017/0373505 A1), further in view of Boros et al. (U.S. Pub. No. 2020/0067301 A1).

Regarding claims 4-5 and 7, as best understood by the examiner, the combination of La Rosa et al. (e.g. see Figs. 1-10) and Luo (e.g. Figs. 1-2) discloses a protection device having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein each protection unit comprises a P-type MOSFET having a source terminal for receiving the output signal corresponding to the protection unit, and a drain terminal and a gate terminal respectively and electrically coupled to the load device corresponding to the protection unit and the control unit” and the function of having a PMOSFET. However, Boros et al. shows “wherein each protection unit comprises a P-type MOSFET having a source terminal for receiving the output signal corresponding to the protection unit, and a drain terminal and a gate terminal respectively and electrically coupled to the load device corresponding to the protection unit and the control unit (Boros et al., e.g. Fig. 1, see M1/M2, also see para. 0030)”. Having PMOSFETs as taught by Boros et al. instead of NMOSFETs in the protection device of La Rosa et al. and Luo would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have PMOSFETs as taught by Boros et al. instead of NMOSFETs in the protection device of La Rosa et al. and Luo for the purpose of using a well-known equivalent alternative switching element. Also for the purpose of making the device more widely usable.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839